In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 05-4238
AARON B. SCRUGGS,
                                          Petitioner-Appellant,
                               v.

D. BRUCE JORDAN,
                                         Respondent-Appellee.
                         ____________
           Appeal from the United States District Court
    for the Northern District of Indiana, South Bend Division.
               No. 05 C 180—Allen Sharp, Judge.
                         ____________
    ARGUED FEBRUARY 23, 2007—DECIDED MAY 7, 2007
                   ____________


 Before POSNER, KANNE, and ROVNER, Circuit Judges.
  KANNE, Circuit Judge. Aaron Scruggs, an inmate in
Indiana state prison, was sanctioned by the prison’s
Conduct Adjustment Board (“CAB”) after he struck
another inmate with his cane in order to stop that in-
mate from stabbing a third inmate. Scruggs filed a peti-
tion for habeas corpus relief pursuant to 28 U.S.C. § 2254
in the Northern District of Indiana alleging due process
and equal protection violations arising from his disciplin-
ary hearing. The district court denied the petition on the
merits and we affirm.
2                                              No. 05-4238

                    I. BACKGROUND
  On December 14, 2004, Scruggs witnessed inmate Marty
Robbins stabbing inmate Richard Carrizales with a
shank. Rather than summon a guard to break up the fight,
Scruggs struck Robbins over the back with his walking
cane. After a couple of hard hits from Scruggs, Robbins
stopped stabbing Carrizales and threw the shank out the
window. Scruggs admits to hitting Robbins and contends
that he did so in order to prevent further injury to
Carrizales. This version of events was corroborated by
witnesses and surveillance video.
  A formal Report of Conduct charging Scruggs with
battery was issued the following day. In preparation for
his upcoming hearing, Scruggs requested several types of
evidence, including live eye-witness testimony, access to
the surveillance video, medical reports, and any other
evidence pertaining to his defense. Prison authorities did
not allow Scruggs to call live witnesses at his hearing, but
written statements were taken from all of Scruggs’s
witnesses. The surveillance video was reviewed outside of
Scruggs’s presence, though he did have access to a written
form reviewing the contents of the video. Scruggs was
also denied access to medical reports and photographs
of Robbins and Carrizales.
  The CAB found Scruggs guilty of battery, took away
ninety days of his earned credit time, demoted him from
credit-earning class I to credit-earning class II, and
confined him to three months of disciplinary segregation.
A brief report of the disciplinary hearing was issued
indicating that the evidence the CAB relied on included:
staff reports, the statement of the offender, evidence
from witnesses, and physical evidence which included a
Polaroid picture. The form also indicated that the rea-
sons for the sanctions imposed included the seriousness
and the nature of the offense. The section entitled “Reason
No. 05-4238                                                   3

for decision” states simply: “[O]ffender admitted to strik-
ing [Robbins] ‘a couple of frantic hard hits’ w/ his cane.
[Robbins] summarily hospitalized.” Rc. 8-10, p. 13.
  Scruggs appealed the CAB’s decision to the Facility
Head, arguing that the CAB improperly denied him access
to certain evidence, that the CAB’s verdict was contrary
to the evidence, and that the CAB failed to properly
consider his defense in rendering its decision and impos-
ing punishment. The decisions of the CAB and Facility
Head were upheld on Scruggs’s final administrative
appeal to the Indiana Department of Corrections.
  Having exhausted state administrative procedures,
Scruggs filed a petition for habeas corpus relief pursuant
to 28 U.S.C. § 2254 in the Northern District of Indiana
alleging due process and equal protection violations aris-
ing from his hearing and racial bias on the part of the
CAB.1 The district court denied Scruggs’s petition on the
merits, holding that he received a meaningful hearing,
that the CAB’s decision was supported by sufficient
evidence, and that he had not demonstrated racial bias
on the part of the CAB.


                        II. ANALYSIS
  We must address four issues on appeal: (1) whether
prisoners have a substantive due process right to use
violence to defend others; (2) whether Scruggs’s procedural
due process rights were violated when the CAB denied him
access to evidence in support of his defense; (3) whether
the CAB’s written statement adequately set forth the
reasons for its decision in accord with procedural due
process; and (4) whether sufficient evidence supported


1
   Scruggs does not pursue his equal protection claim or allega-
tions of racial bias on appeal.
4                                                No. 05-4238

the CAB’s decision and imposition of punishment. We
review the federal district court’s denial of a petition for
habeas corpus de novo. Daniels v. Knight, 476 F.3d 426,
433 (7th Cir. 2007). When reviewing a state court’s
decision upon a petition for habeas corpus, we grant relief
only if the decision “was contrary to, or involved an
unreasonable application of, clearly established Federal
law . . . .” 28 U.S.C. § 2254(d)(1). But “a prison disciplinary
board is not a ‘court,’ and Indiana does not provide for
judicial review of conduct board determinations.” Pannell
v. McBride, 306 F.3d 499, 502 (7th Cir. 2002) (per curiam).
Thus, § 2254(d)(1) does not apply and we will review the
CAB’s legal determinations de novo. Id.


A. Due Process Rights of Prisoners
  The Fourteenth Amendment prohibits states from
depriving “any person of life, liberty, or property, without
due process of law . . . .” U.S. CONST. amend. XIV, § 1.
“There is no iron curtain drawn between the Constitution
and the prisons of this country.” Wolff v. McDonnell, 418
U.S. 539, 555-56 (1974). Prisoners do maintain due pro-
cess rights. Id. But in order to serve correctional goals
and maintain institutional safety, prison officials must
necessarily restrict the liberty of the prisoners they house.
See Id. at 556; Rowe v. DeBruyn, 17 F.3d 1047, 1049 (7th
Cir. 1994).
  While Scruggs has framed his challenge in terms of
procedural due process, there is an underlying substan-
tive due process issue that must be addressed before we
may proceed. Namely, whether Scruggs had the substan-
tive right to a defense-of-others claim in his prison disci-
plinary proceedings. Our decision in Rowe v. DeBruyn is
controlling on this issue. 17 F.3d 1047 (7th Cir. 1994).
  In Rowe, we considered whether inmates have the
substantive right to raise self-defense as a complete
No. 05-4238                                               5

defense in prison disciplinary proceedings. We answered
that question in the negative. Id. Rowe argued, as does
Scruggs, that the Indiana statute creating a justifica-
tion defense for defending one’s self or another in the
criminal context gives him a substantive constitutional
right. Id. at 1051-53; see Ind. Code Ann. § 35-41-3-2. This
argument is misguided; the violation of a state statute
simply does not create a substantive federal right. Colon
v. Schneider, 899 F.2d 660, 672 (7th Cir. 1990). If such a
right exists, then it must be found in the Constitution.
But, as we noted in Rowe, there is no precedent for a
fundamental right to self-defense or defense of others
in the criminal context, and certainly not in the context of
prison disciplinary proceedings. 17 F.3d at 1052. Scruggs
cannot establish a substantive due process right to use
violence to defend another person.
  Even if such a substantive right existed, prison regula-
tions could impinge upon that right if they were “reason-
ably related to legitimate penological interests.” Id. at
1051 (quoting Turner v. Safley, 482 U.S. 78, 89 (1987);
O’Lone v. Shabazz, 482 U.S. 342, 347 (1987); Hadi v. Horn,
830 F.2d 779, 784 (7th Cir. 1987)). “A right that threatens
to undermine prison discipline by encouraging inmates
to combat violence with more violence subverts a core
prison function of ensuring order and safety within the
institution.” Rowe, 17 F.3d at 1052-53. Such determina-
tions are uniquely suited to the legislature and the execu-
tive. “[S]eparation of powers concerns counsel a policy of
judicial restraint. Where a state penal system is involved,
federal courts have . . . additional reason to accord defer-
ence to the appropriate prison authorities.” Id. at 1050
(quoting Turner, 482 U.S. at 85-86). Thus, the prison
officials would not be required to accept Scruggs’s de-
fense even if there were a substantive right to use violence
in defense of others.
6                                               No. 05-4238

B. Access to Evidence
  We turn now to the procedural due process arguments
that Scruggs has made. A prisoner challenging the pro-
cess he was afforded in a prison disciplinary proceeding
must meet two requirements: (1) he has a liberty or
property interest that the state has interfered with; and
(2) the procedures he was afforded upon that deprivation
were constitutionally deficient. Id. at 1053 (citing Ky. Dep’t
of Corr. v. Thompson, 490 U.S. 454, 460 (1989)).
  Prisoners have a liberty interest in their good-time
credits and credit-earning class and thus must be afforded
due process before prison officials interfere with those
rights. Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th
Cir. 2001); Meeks v. McBride, 81 F.3d 717, 719 (7th Cir.
1996). Due process requires that prisoners in disciplinary
proceedings be given: “(1) advance (at least 24 hours
before hearing) written notice of the claimed violation;
(2) the opportunity to be heard before an impartial deci-
sion maker; (3) the opportunity to call witnesses and
present documentary evidence (when consistent with
institutional safety); and (4) a written statement by the
fact-finder of the evidence relied on and the reasons for the
disciplinary action.” Rasheed-Bey v. Duckworth, 969 F.2d
357, 361 (7th Cir. 1992); see also Wolff v. McDonnell, 418
U.S. 539 (1974).
  Procedural due process also requires prison disciplinary
officials to disclose material exculpatory evidence to the
charged offenders. Piggie v. Cotton, 344 F.3d 674, 678 (7th
Cir. 2003). However, prison disciplinary officials need
not permit the presentation of irrelevant or repetitive
evidence in order to afford prisoners due process in
disciplinary proceedings. Forbes v. Trigg, 976 F.2d 308,
318 (7th Cir. 1992). Nor are officials required to allow
the presentation of evidence that could threaten institu-
tional safety or correctional goals. Piggie, 344 F.3d at 677
(citing Wolff, 418 U.S. at 566).
No. 05-4238                                                7

  Scruggs was not permitted to call live witnesses, but
he was allowed to collect and submit the written state-
ments of those witnesses. Rc. 8-10, pp. 5-16. Scruggs also
was not permitted to view the surveillance video, but
the CAB viewed and considered that evidence and Scruggs
was given access to a written report detailing the sub-
stance of the video. Rc. 8-12, p. 1. Ultimately, the ques-
tion before us is whether Scruggs was afforded a fair
hearing. To answer this question, we need look no further
than one key piece of evidence: Scruggs’s confession.
Scruggs freely admits that he hit Robbins with his cane.
The CAB has not refuted his contention that he did so to
protect Carrizales, it has simply decided that punish-
ment is still warranted. Scruggs has no fundamental
right to protect others, and prisons must have broad
discretion to implement rules assuring the safety of
inmates and staff. In this case, prison officials made the
determination that no violence by prisoners can be toler-
ated and imposed the punishment they thought appropri-
ate under the circumstances of this case. It appears that
Scruggs had good intentions, but if he wanted to help
Carrizales he should have summoned a guard.
  Scruggs is familiar with The Disciplinary Code for Adult
Offenders which is issued by the Indiana Department of
Correction. By the terms of § II.D.1. of that document, each
inmate is provided a copy and acknowledges such receipt.
Scruggs cited the document himself in his prison appeal.
Rc. 8-10, p. 5. While the document sets forth battery as an
offense, it provides neither the basis for a self-defense nor
a defense of others claim. One may infer that the Indiana
Department of Correction intended not to provide for one.
Even more tellingly, Scruggs himself was made aware of
this policy during the disciplinary process. In a letter he
penned during his prison appeals process, Scruggs stated:
“The CAB Board or head, Holbrook, told me, he, had no
choose in the matter, as I admitted that I hit Robbin’s with
8                                               No. 05-4238

my cane to stop his attack on Carrizales, therefore, I was
guilty of assault, and gave me 60 days segregation; 90 days
loss of good time, and reduced to time class 2.” Rc. 8-8, p.3
(verbatim recitation). The CAB had thus informed Scruggs
verbally that it had a policy against violence, regardless of
the prisoner’s good intentions.
  Scruggs committed a class A offense: “Committing
battery upon another person, with a weapon . . . or inflict-
ing serious injury.” Indiana Department of Correction, The
Disciplinary Code for Adult Offenders, Appx. 1. Once
prison officials decided, as was within their power, that
preventing violence against a third party is not a defense
for a prisoner who has used violence himself, the eviden-
tiary concerns that Scruggs has raised disappear. The
CAB was free to accept Scruggs’s version of events and still
determine that punishment was appropriate. Any evidence
Scruggs wished to offer served only to corroborate and
duplicate the evidence that the CAB had already accepted.
Scruggs’s due process rights were not violated when the
CAB denied him access to live witnesses, the surveillance
video, or prison medical records because the CAB had
accepted Scruggs’s own version of events and such evi-
dence was merely repetitive.


C. Adequate Written Statement
  Due process requires that an inmate subject to disciplin-
ary action is provided “a written statement by the
factfinders as to the evidence relied on and the reasons for
the disciplinary actions.” Forbes, 976 F.2d at 318 (quoting
Wolff, 418 U.S. at 564-65). Written statements ensure
both administrative accountability and meaningful re-
view. Chavis v. Rowe, 643 F.2d 1281, 1287 (7th Cir. 1981).
The written statement requirement, however, is not
onerous. See, e.g., Pardo v. Hosier, 946 F.2d 1278, 1284
(7th Cir. 1991); Culbert v. Young, 834 F.2d 624, 629 (7th
No. 05-4238                                               9

Cir. 1987); Saenz v. Young, 811 F.2d 1172, 1173-74 (7th
Cir. 1987). The statement need only illuminate the eviden-
tiary basis and reasoning behind the decision. Forbes,
976 F.2d at 318; Saenz, 811 F.2d at 1173-74.
  We have repeatedly upheld the sufficiency of written
statements that indicate only what evidence was relied
on to make the decision, and why. Saenz, 811 F.2d at 1173-
74 (“Officer Fabry’s written statement supports the find-
ing of guilt that an attempt was made by inmate Saenz
to commit battery upon the [other] inmate.”); Culbert,
834 F.2d at 627 (Guilt based “on statements in C.R.
[conduct report] by Staff in guilt finding that inmate
was disrespectful [and] caused a disruption by his ac-
tions.”).
  In Scruggs’s case, the CAB indicated what types of
evidence it used to make its decision, and explained that
Scruggs “admitted to striking [Robbins] ‘a couple of frantic
hard hits’ w/ his cane,” and that Robbins was “summarily
hospitalized.” App. Br. 25. This statement demonstrates
that the CAB relied on Scruggs’s admission in making its
determination, as well as the severity of the injuries
he inflicted on Robbins. As the CAB has accepted Scruggs’s
own version of events, it does not need to further explain
the evidentiary basis for its ruling. The written state-
ment issued by the CAB was sufficient to meet the de-
mands of due process.


D. Sufficiency of Evidence
  In addition to procedural safeguards, the disciplinary
decision must be supported by at least “some evidence.”
Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S.
445, 455 (1985). While this evidence must bear some
indicia of reliability, once the meager threshold has been
crossed our inquiry ends and we will not reverse the
10                                           No. 05-4238

disciplinary board’s decision. Viens v. Daniels, 871 F.2d
1328, 1335 (7th Cir. 1989). Indeed, we need only consider
Scruggs’s exculpatory evidence to the extent that it
undermines the reliability of the evidence relied upon by
the CAB. Meeks v. McBride, 81 F.3d 717, 720 (7th Cir.
1996).
  As the main evidence relied upon by the CAB was
Scruggs’s own admission, and as the CAB was not required
to accept that protecting Carrizales was a defense that
could shield Scruggs from the battery charge, the
evidence was clearly sufficient to sustain the charge
against Scruggs.


                   III. CONCLUSION
  For the aforementioned reasons, the judgment of the
district court is AFFIRMED.

A true Copy:
      Teste:

                      ________________________________
                      Clerk of the United States Court of
                        Appeals for the Seventh Circuit




                  USCA-02-C-0072—5-7-07